On Motions for Rehearing.
Careful consideration has been given to the respective motions' for rehearing by the appellants, and we are constrained to adhere to our disposition of the case.
There is one sentence in the original opinion which should be corrected. In the opinion it was stated: “The money as received tentatively belonged to the officer, subject to his duty to account therefor to the County under the fee bill.” The sentence should read: “The fees as received tentatively belonged to the officer, subject to his duty to account therefor to the County under the fee bill.”
Motions are overruled.